Title: To James Madison from James McGreggar, 2 January 1809
From: McGreggar, James
To: Madison, James



Sir,
St. Thomas 2nd. January 1809.

Herewith are enclosed the accounts and Vouchers for Monies received and expended on account of the United States, from the first of July till the Thirtyfirst of December 1808, also my account Current with the United States till that date.
Owing to the situation in which I have been placed, since the capture of this Island by the British, and the communication between it and the United States being in a great measure Stopped, it is some time since I have had the Honor of making any Communications to your department, and although what I shall now transmit will be of little importance, I conceive it my duty to inform Government, the manner which I have been treated by the Citizens of the United States, who have Violated the Embargo Law; and give Government an Idea of the policy at present persued by the British Government here; also the conduct of the British towards those few who have had permission to collect property on this and the neighbouring Islands; likewise the effect the Embargo has produced in this and the Virgin Islands Generally.
Some time after my last communication to your department the Lieut. Govr. of this Island, Brigd. Genl. Maclean, sent for me and informed me that it had been Represented to him by a Number of my Countrymen, who were under his Majestys Protection, that they were seriously alarmed, and afraid of Returning to their families and friends, in consequence of their suppositions, that I had made communications to the United States which would ruin them, and Represented to him, that they thought my presence in the Island highly injurious to the wellfare and prosperity of it and particularly at a period when every exertion was made by the British Government to obtain Supplies from their Islands, and had requested him to order me to quit the Island, that they considered me a Spy upon their actions, and while I was permitted to give the American Government information, his Majestys protection was of no Service to them; His Excy. lamented much the necessity he was under of attending to such complaints, but his duty Rendered it indispensable, as they were under his Majestys protection.  He further Stated that he knew from the officers of the Danish Government, that I had been respected and received as a publick Character, previous to the capture of the Island by his forces, and that the Danish Laws by the Capitulation was yet in force; that he knew the inconveniences it would put me to at this moment to be obliged to leave the Island, and that he was very Sensible that I must make great sacrafices of my property if I was compelled to abandon the commercial Establishment I had formed in this Island, while it was under the Danish Government; he assured me that it was not his wishes (but the wishes of my Countrymen) that I should leave the Island; he therefore Requested that I would give him assurances, that while I resided under his Government, I would make no Representations to the American Government, injurious to those who was protected by his Majestys proclamation; I accordingly promised him, that while I Resided under the British Government, I would give no information to my Government, either favourable or unfavourable to those who had Violated the Embargo Law; I tried every thing in my power to find those who had given the information but to no purpose.  The Govr: Refused to give his authors, upon the principle that they had alledged nothing against my character, and it was only their fears that prompted them to request him to Remove me from the Island; however Should Government want any information that is within my power, I shall cheerfully whenever my Countrys good Requires it, make every sacrafice of my Interest for its wellfare and happiness, and should Government think proper to Recall me I shall at all times be ready to obey the Summons.
Since the appearance of His B Majestys Proclamation in this Island, respecting Neutrals who were imployed in furnishing his Colonies with provisions, every protection and facility has been given to such as Violate the Laws of the United States, and even the Seamen employed in that trade are protected from impressment; I have known seamen impressed under those Circumstances, and the Capt. to whom they belonged, made application to the Govr. for their Release; stating the case that they had been imployed in furnishing His Br. Majestys Colonies with provisions.  The Govr. without the least hesitation gave an order that they Should be immediately released, as men under his Majestys protection, and the order was complied with; though one of the men had no document to prove his being an American Citizen: but on the other hand Vessels that were sent out by permission of Government to collect debts due to Citizens of the United States every impediment has been thrown in the way, to prevent the accomplishment of their Voyage, and in case any Seaman was impressed from on board a Vessel of that description, even when the most indubitable Testimony has been produced to prove he was a native Citizen, the Governor in that case would not attempt to interfere with the Navy, and would refer me to the Capt. who had impressed the man, and were the case particularly agravating would sometimes promise to Represent their conduct to the Admiral; I have however Succeeded in no instance, in procuring the release of those who have been impressed from licensed Vessels within my Consulate.
I have been much at a loss to know how to act, since the passing the Embargo Laws; having  no instructions from your Department, I have been under the necessity of exercising my own Judgment so far as it relates to those Citizens who have come off the coast in Distress, or who have made it a plea for Violating the Embargo Law.  If I have at any time done wrong it has been for want of instructions, and not from intention.  I have made it a Rule in cases were I thought the Law infringed, neither to give any protection, or advice to any Citizen of that description, though I have considered it my duty to grant them Such Certificates, as other Laws of the United States, and my instructions from your Department pointed out: those of my fellow Citizens who were in foreign Countries at the time the Embargo was laid, and who Still continued to trade from one country to another, without Returning to their own, I have considered it my duty (though I have done it with Reluctance) to give them Such Support as the Laws of the United States injoined on me, at the Same time expressed my sentiments very freely to them, that I considered them counteracting the measures of Government as much as those who Violated the Law, but as no Law to my knowledge had been passed, requiring their return to their Country, I must act in conformity with those which now exist; and I conceive that if no Law of that kind has already passed, that it will be found necessary to pass a Law for that particular purpose.
The effects of the Embargo has been very severely felt in this and Some adjacent Islands, but the weight has mostly fell on the lower class of people, and I am convinced that had it not been for the evasions of the Law, the West Indies generally, would long before this have been in a deplorable Situation.  Yet notwithstanding the numerous evasions of the Law, and all the exertions that has been made to raise provisions in the Islands, and the season being one of the best, that has been known for twenty Years past for the cultivation of provisions, and great Britain Straining every nerve to supply her Colonies Provisions are at three times the price they were the year preceding the Embargo, and articles of minor importance has advanced Still more in price.  In order to give a correct Idea of the pressure of the Embargo on this and the Virgin Islands generally, the best criterion to Judge by, will be to average the prices of articles for this Year, and the year preceding the Embargo; during the Year 1807 the average price of Flour was Eight and a quarter Dollars, Corn meal Twentyfour Dollars per puncheon, Tobacco Eight Dollars per hundred pounds, Tallow Candles Twenty per pound, and brown Soap Eleven Cents per pound.  Since the Embargo the average prices of the foregoing articles are, Flour Twentysix Dollars, Cornmeal Eighty Dollars, Tobacco Fifty Dollars, Tallow Candles Sixty Cents, and brown soap fifty Cents; However what makes the Embargo press much harder, than the price of provisions is the almost entire destruction of commerce, and the lower class of people destitute of employment, and this once flourishing harbour of St. Thomas, where a few Months ago was seen one hundred Sail of American Vessels of different descriptions, and as many more of other Nations, is now frequently Seen without a foreign Flag, and at one period without a Square Rigged Vessel that was fit to go to Sea.
I am now endeavouring to bring my business to a close on this Island, so that if my country should require my return, or hostilities be commenced between the United States and Great Britain, I may be able to leave the Island without making much sacrafice; and considering it a duty incumbent on every good Citizen of the United States, who are in the service of Government, (and particularly those who reside in foreign Countries, and have been Honored with an appointment under Government) to express their Sentiments at this Critical period; I avail myself of the present opportunity of offering my services to Government, in the event of a war between the United States and any Nation or Nations whatever, and Shall hold myself in readiness at all times to obey the call of Government, whenever they shall think my Services may be beneficial to the wellfare and prosperity of my Country.
I have directed my friend William Thornton Esqr. of Washington to adjust my accounts with the United States should they be found correct; The monies advanced on account of Government was for the relief of a Crew who had left the United States previous to the Embargo.  The Vessel had been Condemned at Laguira for some breach of the Spanish revenue Laws, and the Crew after a long imprisonment arrived in a distressed Situation at St. Thomas.  I have the Honor to be Very Respectfully Your most Obt. and very Hble Servant

James McGreggar

